Citation Nr: 0504342	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for right ear hearing loss.

In the July 2002 rating decision, the RO also granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation.  

In June 2004, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  A right ear hearing loss was not exhibited during service 
and a sensorineural hearing loss was not manifested within 
one year after service discharge; the record does not contain 
competent medical evidence relating the veteran's right ear 
hearing loss disability to active service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred or aggravated during 
active service, nor may a sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in March 2001, July 2003, and June 2004, the 
RO advised the veteran of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his service connection 
claim for right ear hearing loss, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence received 
and was requested to provide authorization for the release of 
any additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The July 2002 rating decision, the June 2003 statement of the 
case (SOC), and the August 2004 supplemental statement of the 
case (SSOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his service connection 
claim for right ear hearing loss.  The June 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Service medical records and treatment records from the VA 
medical facility in Orlando are of record.  The record also 
contains medical evidence from the Department of Social 
Services (Puerto Rico), Audiocenter, and Villa Nevarez Speech 
and Hearing Center.  The veteran was afforded a VA 
audiological examination in June 2002.  In June 2004, the 
Board remanded the case so that the veteran could undergo an 
additional examination.  A letter was sent to the veteran's 
last known address of record, notifying him that an 
audiological examination was scheduled in August 2004 at the 
VA Outpatient Clinic at Daytona Beach.  The veteran was 
advised that if he failed to report to the scheduled 
examination it could adversely affect his claim.  The veteran 
did not report to his scheduled examination and has not 
responded to the notification letter.  Therefore, the Board 
will decide his case based on the evidence of record.  
38 C.F.R. § 3.655 (2004).



Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

The veteran asserts that he is entitled to service connection 
for right ear hearing loss because his left ear hearing loss 
is service-connected.  He states that his right ear was 
exposed to the same type and amount of artillery noise that 
his left ear was exposed to.  His military occupational 
specialty was tank and assault amphibious vehicle operator.  
He wears a hearing aid in the right ear.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2004).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

In June 2002, the veteran presented for a VA audiological 
examination.  Pure tone thresholds for the right ear, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
65
70

Speech discrimination testing revealed speech recognition 
ability of 32 percent in the right ear.  Based on these 
audiological findings, there is evidence of current right ear 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  
However, there is no competent evidence showing that right 
ear hearing loss was incurred or aggravated in service.  
Service entrance and separation examination reports indicate 
that the veteran's hearing acuity (by whispered voice 
testing) was 15/15 bilaterally.  

There is also no evidence showing that the veteran incurred 
right ear hearing loss to a compensable degree within one 
year post-service.  The first post-service evidence of right 
ear hearing loss is an August 1998 examination report by the 
Department of Social Services, dated over four decades ago.

Finally, the Board notes that there is no competent evidence 
linking the veteran's right ear hearing loss to service.  The 
private medical evidence of record does not establish a nexus 
between the veteran' right ear hearing loss and service.  
Further, the June 2002 VA examiner concluded that the right 
ear asymmetrical threshold and the word recognition scores 
could not be explained and were not consistent with noise 
exposure alone, despite the finding that the veteran's left 
ear hearing loss was related to military noise exposure.  As 
noted above, a VA examination was scheduled in August 2004 to 
clarify the etiology of the veteran's right ear hearing loss, 
but the veteran failed to report.  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for right ear hearing 
loss.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).  Although there is a diagnosis of 
right ear hearing loss, there is no competent evidence 
linking such disability to service.  

The Board acknowledges the veteran's own statements to the 
effect that his right ear hearing loss is related to service 
and that his right ear was exposed to the same artillery 
noise that his service-connected left ear was exposed to, 
however, the evidence of record does not indicate that he 
possesses medical expertise, and he is not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).


ORDER


Service connection for right ear hearing loss is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


